EXHIBIT B
  Citizens Bank                                                      Invoice #:

                                                                 Invoice Date:    December 28, 2018

Treasury Solutions                                              Billing Period:    November, 2018
Sponsorship Management
1 Citizens Drive
Riverside, RI 02915

                                            Visa/MC Billing Invoice for:

                                       Priority Payment Systems
                                       2001 Westside Parkway, Suite 155
                                       Alpharetta, GA 30004

        *Supporting detail for all Visa/MC pass-through fees is provided separately.

                                           Description                                 Amount

        AIS Violation - National Stores                                                     $25,000.00



                                                                          TOTAL            $25,000.00

          *This amount should be debited to DDAff XXXX9416
           and the offsetting credit applied to GL Acct #812842 (RC# 5009094).

        Prepared By:
        Robert Jones
        AVR, Settlement Risk Analyst
        401-282-5298
